                                      UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF KENTUCKY
                                         BOWLING GREEN DIVISION
                                    CIVIL ACTION NO. 1:19‐CV‐00002‐LLK

JAMES E. VANCE, on behalf of MELANIE S. VANCE, deceased                                         PLAINTIFF

v.

ANDREW SAUL, Commissioner of Social Security                                                    DEFENDANT

                                   MEMORANDUM OPINION AND ORDER

        Previously, the Court entered a memorandum opinion and order and a judgment, which

remanded this matter to the Commissioner for calculation and payment of past‐due Title II benefits for

the closed period between June 1, 2013 and February 24, 2016. (Dockets # 20, 21.) This matter is before

the Court on the Commissioner’s motion to amend or alter the prior order and judgment pursuant to

Fed.R.Civ.P. 59(e), to which Plaintiff responded in opposition. (Dockets # 22, 23.)

                               Legal standards governing Rule 59(e) motions

        Because granting a Rule 59(e) motion tends to undermine finality of judgments, it has been

described as “an extraordinary remed[y] reserved for the exceptional case.” Hamilton v. Comm’r of Soc.

Sec., No. 4:17‐CV‐00053‐HBB, 2018 WL 2293958, at *1 (quoting Foster v. DeLuca, 545 F.3d 582, 584 (7th

Cir. 2008)). The underlying purpose of Rule 59(e) is to allow the district court to correct its own clear

errors, sparing the parties and the appellate courts the burden of unnecessary appellate proceedings.

Benore v. Comm’r, No. 3: 08‐CV‐01738, at *1 (citing Howard v. United States, 533 F.3d 472, 475 (6th Cir.

2008)). The purpose is not simply to give unhappy litigants a vehicle to raise new arguments, present new

evidence, or re‐litigate old matters. Id.

        A Rule 59(e) motion may legitimately be granted in four circumstances: “[1] there is a clear error

of law, ... [2] newly discovered evidence, ... [3] an intervening change in controlling law, ... or [4] to prevent

manifest injustice.” Hamilton v. Comm’r, No. 4:17‐CV‐00053‐HBB, 2018 WL 2293958, at *1 (quoting




                                                        1
GenCorp, Inc. v. American International Underwriters, 178 F.3d 804, 834 (6th Cir. 1999)).                 The

Commissioner’s position is that the prior opinion contains clear errors of law. (Dockets # 20, 22.)

                                Background facts and procedural history

        In June 2010, Plaintiff underwent liver transplant surgery and was subsequently bedridden for

approximately two years. (Administrative Record (AR) at 36, 67, 1440.)

        The Administration terminated Plaintiff’s receipt of disability benefits effective June 1, 2013 (after

she was no longer bedridden) due to medical improvement, and Plaintiff appealed the termination

decision.

        On or about February 24, 2016, Plaintiff was hospitalized for several days due to recurrence of

hyponatremia symptoms (related to her transplant). (AR at 951.) In December 2016, she was diagnosed

with cancer. (AR at 70.)

        On January 5, 2018, the Administrative Law Judge (ALJ) affirmed the Administration’s termination

decision (due to medical improvement) but found that Plaintiff’s condition subsequently deteriorated on

February 24, 2016, such that she was again disabled. (ALJ’s decision, AR at 32‐48.) The ALJ’s decision thus

carved out a closed period of non‐disability between June 1, 2013 and February 24, 2016.

        In March 2019, Plaintiff died. (Docket # 17‐1.)

                                                 Discussion

        A judicial disturbance of the ALJ’s decision is warranted if 1) the ALJ’s decision was not supported

by substantial evidence in the administrative record; or 2) the ALJ’s decision did not comport with

applicable legal standards. Ealy v. Comm’r, 594 F.3d 504, 512 (6th Cir. 2010). The Court’s prior opinion

and order concluded that the closed period of non‐disability found by the ALJ was not supported by

substantial evidence (Docket # 20 at 7‐8) and also did not comport with applicable legal standards (id. at

8‐10). The prior opinion concluded that the ALJ’s closed‐period finding was not supported by substantial

evidence because “[e]very medical opinion in the administrative record indicates that Plaintiff was unable


                                                      2
to attend work regularly or perform even low stress tasks after her June 2010 liver transplant (with no in‐

between period of non‐disability) … due to the side‐effects of medication Plaintiff took to prevent

rejection of her transplanted liver.” (Docket # 20 at 7.) Alternatively, the prior opinion concluded that

the ALJ’s closed‐period finding did not “comport with applicable legal standards set forth in [Social

Security Ruling] SSR 83‐20,” 1983 WL 31249, concerning determination of the date of re‐onset of disability

(in this case, February 24, 2016 but not earlier). (Id. at 8.)

        The Commissioner argues that the prior opinion erred in finding that the ALJ’s closed‐period

finding was not supported by substantial evidence. (Docket # 22.) According to the argument, the ALJ

properly rejected “the medical opinions [of] disabling side effects” (due to medication taken to prevent

liver rejection during the closed period) because “the treatment notes failed to note severe side effects …

before February 2016.” (Docket # 22 at 4 referencing ALJ’s decision at 38, 40‐42.) The argument is

unpersuasive for two reasons. First, the treating physicians attributed disabling limitations during the

closed period to side effects of medication taken to prevent organ rejection. (AR at 1483, 2920, 3272.)

The treating physicians were not required to have previously documented these side effects in their

treatment notes for their opinions to be believed. An ALJ may properly discount a treating physician’s

opinion of debilitating symptoms if that opinion is “inconsistent with [the physician’s] own prior

assessments and treatment notes.” Price v. Comm’r, 342 F. App’x 172, 177 (6th Cir. 2009). However,

there was no such inconsistency in this case. The contemporaneous treatment notes (during the closed

period) would not be expected to contain references to side effects that were already well understood,

ongoing, and unchanged. The Commissioner confuses existence and documentation of side effects and

assumes that opinions based on side effects are inconsistent with silence in the treatment notes regarding

those side effects. Second, to be entitled to controlling weight a treating physician’s opinion need only

be “well‐supported” ‐‐ not completely supported (in every detail, in the contemporaneous treatment

notes). 20 C.F.R. § 404.1527(c)(1). The prior opinion did not make a “clear error of law” in concluding


                                                       3
that the ALJ’s rejection of the opinions of the treating physicians was not supported by substantial

evidence.

           Next, the Commissioner argues that the prior opinion erred in finding that the ALJ’s decision did

not comport with applicable legal standards because of its “failure to follow [Social Security Ruling] SSR

83‐20, 1983 WL 31249.” (Docket # 22 at 2.) The argument is unpersuasive for four reasons. First, because

the ALJ’s closed‐period finding was not supported by substantial evidence (for the reasons discussed

above), it is not of case dispositive significance whether that finding also did not comport with applicable

legal standards. Even if persuasive, the Commissioner’s SSR 83‐20 argument identifies only a harmless

error and, therefore, does not warrant “extraordinary” Rule 59(e) relief. Second, the SSR 83‐20 argument

is not persuasive because SSR 83‐20 describes the rules for inferring the onset of disability date when an

ALJ finds that a claimant is disabled (at the time of the ALJ’s decision). Key v. Callahan, 109 F.3d 270, 274

(6th Cir. 1997). “The medical evidence serves as the primary element in the onset determination.” SSR

83‐20, 1983 WL 31249, at *2. In this case, the opinion of the treating physicians was uncontradicted that

there was no closed period of non‐disability. Third, while the Court agrees with the Commissioner that

SSR 83‐20 allows an ALJ to determine the onset of disability date without calling on the services of a

medical expert (at the administrative hearing) where there is a “large amount of medical evidence from

the relevant period” (Docket # 22 at 2), that is not what occurred in this case. Rather, the ALJ obtained

medical expert testimony and then rejected it. Fourth, the prior opinion’s application of the SSR 83‐20

rules did not rise to the level of a “clear error of law” because the Commissioner cites and the Court finds

no on‐point authority, i.e., a termination of benefits case in which an ALJ found a closed period of non‐

disability and the parties disputed the date of re‐onset of disability.1 At worst, the prior opinion’s

application of the SSR 83‐20 rules in an uncharted area was debatable.




1
    Though unprecedented in the caselaw, SSR 13‐3p appears to authorize such a closed period of non‐disability:


                                                          4
           Next, the Commissioner asserts that the ALJ “did not find that [Plaintiff’s] alcohol abuse caused

Plaintiff’s side effects as Magistrate Judge King contends.” (Docket # 22 at 4 referencing Docket # 20 at

10‐12.) The prior opinion did not “contend” that the ALJ found that Plaintiff’s alcohol abuse caused her

side effects. On the contrary, the opinion recognized that the ALJ found that Plaintiff’s alcohol use during

the closed period was not a “contributing factor material to the determination of disability.” (Docket #

20 quoting AR at 47.) The opinion merely observed that “the ALJ’s extended discussion of Plaintiff’s

alcohol use was at odds with the ALJ’s acknowledgement that such use was immaterial to his decision”

and that the ALJ’s determination of non‐disability during the closed period appeared to be “based on an

improper independent (lay) assessment of the medical evidence” involving references to Plaintiff’s alcohol

use. (Docket # 20 at 10, 11.)2 These observations were not of case‐dispositive significance and did not

constitute “clear error of law.”

           Finally, the Commissioner argues that (assuming the ALJ’s finding of a closed period of non‐

disability was not supported by substantial and/or did not comport with applicable legal standards) the

proper remedy was a remand for further administrative proceedings (as opposed to a judicial

determination of disability during the closed period). (Docket # 22 at 4‐6.) The prior opinion concluded

that a judicial determination of disability was warranted for three reasons. First, the opinion of the




In every [termination of benefits] case where we find that that the beneficiary was not continuously disabled
through the date of the appeal determination or decision, the adjudicator [ALJ] must fully explain the basis for the
conclusion reached in the determination or decision. The adjudicator will state the month the beneficiary's
disability ended, and, if applicable, the month in which a new period of disability began and any intervening
months during which there was no disability.

SSR 13‐3p, 2013 WL 785484, at *5.

2
    For example, the ALJ found that:

Dr. Berman testified that the anemia and electrolyte disturbance [hyponatremia] could be due to alcohol abuse. …
Since other causes may have resulted in the low hyponatremia levels, I am unable to exclude that the symptoms of
dizziness and weakness beginning in February 2016 were definitely related to the claimant’s alcohol abuse.

(AR at 47‐48.)

                                                         5
treating physicians (of no closed period of non‐disability) was “uncontracted” and, therefore, entitled to

“complete deference.” (Docket # 20 at 13) (quoting Kalmbach v. Comm’r, 409 F. App’x 852, 865 (6th Cir.

2011)). The Commissioner argues that the treating physicians’ opinion was not “uncontradicted” because

the non‐examining program physicians offered opinions of non‐disability in 2013 (in support of the

Administration’s termination of benefits in 2013) (AR at 631, 698.) The opinions of the program physicians

did not address Plaintiff’s disability status during the closed period between 2013 and 2016. As Plaintiff

aptly states, “[n]either [program] physician reviewing the case in 2013 could predict [her] state of health

present on February 24, 2016.” (Docket # 23 at 2.)

        Second, the prior opinion concluded that a finding of disability during the closed period was

appropriate because “the ultimate burden is on the Commissioner in termination proceedings and we

have found that substantial evidence does not support the termination.” (Docket # 20) (quoting Kennedy

v. Comm’r, 247 F. App’x 761, 768 (6th Cir. 2007)). The Commissioner attempts to distinguish Kennedy,

wherein the “evidence of medical improvement [was found to be] lacking.” (Docket # 22 at 6) (quoting

Kennedy at 768). According to the Commissioner, in this case, there was “ample” evidence of medical

improvement during the closed period ‐‐ apparently referring to the findings of the program physicians.

(Id.) For the reasons indicated above, those findings did not substantially support a finding of non‐

disability during the closed period.

        Third, the prior opinion concluded that a finding of disability during the closed period was

warranted because “there exists strong evidence that the plaintiff's combined impairments meet or

exceed a listed impairment under the Social Security regulations.” (Docket # 20 at 14) (quoting Kalmbach

v. Comm’r, 409 F. App’x 852, 865 (6th Cir. 2011)). Specifically, the medical expert testified that Plaintiff’s

cancer and chronic liver disease met or equaled the Listing. (AR at 69‐70.) The Commissioner argues that

the medical expert’s testimony regarding the Listing showed his “lack of comprehension,” “ignorance,”

and “lack of understanding” of the Listing. (Docket # 22 at 3) (quoting ALJ’s decision at AR 35). Even if


                                                      6
the medical expert’s testimony regarding the Listing was insubstantial, there remained two valid bases for

a judicial finding of disability (i.e., those discussed above). A judicial determination of disability during the

closed period was, therefore, not a “clear error or law.”

                                                        ORDER

         For the foregoing reasons, the Commissioner’s motion to amend or alter the prior order and

judgment pursuant to Fed.R.Civ.P. 59(e) (Docket # 22) is hereby DENIED.

 October 16, 2019




                                                       7
